Citation Nr: 9933550	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1957 to 
October 1959, and from October 1961 to August 1962.  He died 
on December [redacted], 1994.  The appellant is his 
surviving spouse.  

In an August 1992 rating decision, the RO found that the 
veteran had not presented new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for multiple sclerosis.  The veteran perfected an 
appeal to the Board; however, he died before it reached the 
Board for a final determination.  In January 1995, the 
appellant filed a claim for accrued benefits, and for service 
connection for the cause of the veteran's death.  

The current matter comes before the Board of Veterans' 
Appeals (Board) from an October 1995 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which essentially concluded that new 
and material evidence had not been submitted to reopen the 
claim for service connection for multiple sclerosis for the 
purpose of accrued benefits; and which denied service 
connection for the cause of the veteran's death.  The 
surviving spouse appealed those decisions.

In a decision of March 1997, the Board found that the veteran 
had had a pending claim to reopen his claim for service 
connection for multiple sclerosis at the time of his death, 
and that the evidence of record at the time of his death was 
new and material.  Therefore, the claim for service 
connection for multiple sclerosis was reopened for the 
purpose of the appellant's claim for accrued benefits.  The 
case was then remanded to the RO for further development and 
adjudication of that issue, and for readjudication of the 
related issue of service connection for the cause of the 
veteran's death.  

The RO accomplished the requested development and, in a 
February 1999 Supplemental Statement of the Case (SSOC), 
denied service connection for multiple sclerosis for the 
purpose of accrued benefits, and denied service connection 
for the cause of the veteran's death.  The case has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died on December [redacted], 1994, at which 
time he was not service-connected for any disability.  

3.  The certificate of death shows the immediate cause of the 
veteran's death was respiratory failure due to multiple 
sclerosis.  

4.  The veteran's appeal on the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for multiple sclerosis 
was pending at the time of his death.  

5.  The appellant filed a claim for accrued benefits in 
January 1995; thus, her claim was timely filed.  

6.  Although multiple sclerosis was not diagnosed until 
approximately 1972, a medical opinion dated in July 1992 
relates that the veteran experienced symptoms of multiple 
sclerosis as early as 1963; this evidence was in the 
veteran's claims folder at the time of his death.  

7.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's multiple sclerosis 
became manifest to a compensable degree within seven years of 
his discharge from service.  

8.  Since the evidence is in equipoise as to the issue of 
service connection for multiple sclerosis for purposes of 
accrued benefits, it is also evenly balanced on the issue of 
service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, the Board 
concludes that service connection for multiple sclerosis, for 
the purpose of accrued benefits, is warranted.  38 U.S.C.A. 
§§ 1131, 1137, 5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a), 3.309(a), 3.1000 (1999).  

2.  Giving the appellant the benefit of the doubt, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.102, 
3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show a diagnosis of multiple 
sclerosis.  In April 1962, the veteran was seen for 
complaints of stiffness and soreness in the left leg.  The 
symptoms had been present for approximately a week, and there 
was no history of injury.  It was noted that he had a history 
of numbness in the leg.  The diagnosis was mild myositis.  

The veteran's initial claim for service connection for 
multiple sclerosis was denied by the RO in an April 1980 
rating decision.  The veteran did not perfect an appeal on 
that issue, and the decision became final.  

The veteran filed a claim to reopen the matter in June 1992, 
and submitted additional medical records documenting 
treatment for multiple sclerosis.  As noted in the 
Introduction above, in an August 1992 rating decision, the RO 
found that the veteran had failed to present new and material 
evidence sufficient to reopen the previously denied claim.  
He perfected an appeal on the issue in June 1993.  

Private medical records from Gordon O. White, M.D., dated 
from September 1978, to October 1984, indicate that the 
veteran was treated for symptoms associated with multiple 
sclerosis.  A September 1978 discharge summary, from 
Rockingham Memorial Hospital, reported that the veteran was 
first diagnosed with multiple sclerosis in 1973.  A report 
dated in October 1981 indicated that the multiple sclerosis 
was "diagnosed at least by 1972."  

A May 1985 letter from James Q. Miller, M.D., a professor of 
neurology at the University of Virginia Medical Center, noted 
that the veteran had multiple sclerosis since 1972.  However, 
his first neurological deficit "actually occurred earlier 
with an episode of transient diplopia."  A date for this 
episode was not provided.  It was also noted that, in 1972, 
the veteran noticed paresthesias in his hands which spread to 
his lower extremities.  These symptoms had been present ever 
since.  

Additional records from Rockingham Memorial Hospital, dated 
from March 1990 to December 1994, indicate that the veteran 
was seen for treatment related to complications from multiple 
sclerosis with quadriparesis.  A hospitalization record, 
dated in February 1994, noted that the veteran had severe 
multiple sclerosis which had been known since the 1960's.  

Statements from the veteran, his spouse, and a friend, dated 
in August 1992, report that the veteran experienced, or 
complained of, various symptoms, including numbness in his 
hands and legs, circulatory problems, difficulty walking, 
headaches, fatigue, and generalized weakness, since the 
beginning of 1960.  The veteran remarked that he was referred 
to Gordon White, M.D., a neurologist, in 1972, and was 
diagnosed with multiple sclerosis at that time.  

In a July 1992 letter, Joseph E. Gardner, M.D., related that 
he served as the veteran's family physician for approximately 
22 years, from 1962-1984.  He noted that, between 1962 and 
1965, the veteran had presented on several occasions with 
vague symptoms, such as numbness in his legs, weakness, 
"nerve" trouble, easy fatigability, and other non-
diagnostic complaints.  Eventually, a neurological specialist 
had diagnosed multiple sclerosis.  Dr. Gardner remarked that 
multiple sclerosis is a difficult diagnosis to make, and is 
primarily a judgment call, as there are no specific tests, X-
rays, or findings that are pathognomonic.  He further 
commented that, as a non-specialist, he was unable to 
diagnose the disorder, but would always defer to a 
neurologist.  In retrospect, however, Dr. Gardner opined 
that, as early as 1963, it was obvious that the vague 
complaints the veteran initially reported to him were the 
early signs and symptoms of multiple sclerosis.  He concluded 
that it was usually the rule, rather than the exception, that 
patients were vaguely symptomatic for many years before a 
definite diagnosis was made.  

Clinical records provided by Dr. Gardner indicate that the 
veteran was seen in December 1963 for circulation problems in 
his arms and legs.  In January 1969, he complained of 
problems with his nerves; in March 1966, it was noted that he 
had myositis of the trapezius muscles.  In 1969, he 
complained of chronic weakness and fatigue.  

The veteran died on December [redacted], 1994, while 
hospitalized at Rockingham Memorial Hospital.  His death 
certificate reported that the immediate cause of death was 
respiratory failure due to multiple sclerosis.  

In a January 1995 statement, the appellant reported that the 
veteran had passed away during the previous month.  She 
expressed her desire to continue his appeal for the purpose 
of accrued benefits, and indicated that she wished to file a 
claim for dependency and indemnity compensation (DIC).  

II.  Analysis

The first question to be answered in this case is whether the 
appellant has presented well-grounded claims.  If she has 
not, the claims must fail, and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999).  

As to each claim, if we find that it is well grounded, we may 
proceed to review the evidence and render a decision on the 
merits.

A.  Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 
(1999).  See generally Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet.App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claim, in this case, service 
connection for multiple sclerosis.  However, the evidence 
used to establish service connection for multiple sclerosis 
for the purpose of the appellant's accrued benefits claim 
must have been in the veteran's file at the time of his 
death; and the appellant must have filed a claim for such 
benefits within one year of his death.  38 C.F.R. 
§ 3.1000(a), (c) (1999); Zevalkink, supra, at 493.  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue.  The Board must 
then review the claim on its merits, account for the evidence 
which it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Once a claim is well 
grounded, the presumption that opinions of physicians in 
favor of the claim are entitled to full weight no longer 
applies, and it is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet.App. 22, 30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for multiple sclerosis, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree within seven 
years following the date of separation from such service.  
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  The minimum disability 
rating for multiple sclerosis is 30 percent.  38 C.F.R. § 
4.124(a), Diagnostic Code 8018 (1999).

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.  Therefore, the Board may 
now address the issue of entitlement to service connection 
for multiple sclerosis for the purpose of accrued benefits.  

The evidence in the claims file reflects that the veteran 
last served on active duty from October 1961 to August 1962, 
and that he was diagnosed with multiple sclerosis in 
approximately 1972.  It would thus appear that the disease 
arose beyond the veteran's final period of active service, 
and also beyond the statutory presumption period for service 
connection for that disease.  However, in a July 1992 
statement, the veteran's long-time family physician, Dr. 
Gardner, stated the opinion, based upon contemporaneous 
clinical observation of the veteran, that the veteran had 
experienced various signs and symptoms of multiple sclerosis 
as early as 1963.  The Court of Appeals for Veterans Claims 
has held that, even where an opinion as to the time of onset 
of multiple sclerosis "contains within it seeds of doubt," 
it may, under certain circumstances, serve to well ground a 
claim.  See Obert v. Brown, 5 Vet.App. 30, 33 (1993).

Therefore, the record before us includes evidence of a 
diagnosis of multiple sclerosis, and competent, medical 
opinion evidence relating that the disease was manifested to 
a compensable degree (as noted above, multiple sclerosis is 
rated, at minimum, as 30 percent disbling) within seven years 
of the veteran's separation from service.  Hence, we find 
that the claim of service connection for multiple sclerosis 
is well grounded.  

Moving ahead to consideration on the merits, in considering 
Dr. Gardner's opinion in conjunction with the other medical 
evidence of record (which was in the veteran's claims folder 
at the time of his death), the Board concludes that service 
connection for multiple sclerosis may be granted.  The 
medical evidence clearly establishes that the veteran was 
first diagnosed with multiple sclerosis in approximately 
1972.  However, service medical records indicate that he was 
seen in April 1962 for complaints of left leg stiffness, and 
it was noted that he had a history of numbness in his legs.  
Shortly after his discharge from his final period of service, 
he was seen on several occasions by Dr. Gardner for various 
non-diagnosable complaints, including circulation problems in 
his arms and leg, and chronic weakness and fatigue; and, in a 
May 1985 letter, Dr. White stated that, although the veteran 
was diagnosed with the disease in 1972, his first 
neurological deficit had "occurred earlier."  

Furthermore, in a statement provided prior to his death, the 
veteran reported the myriad symptoms he experienced beginning 
in 1960, including numbness in his hands and legs, difficulty 
walking, and fatigue; and we note that, as a lay person, he 
is fully qualified to testify as to the physical 
manifestations of a disease.  Savage, supra; see also Harvey 
v. Brown, 6 Vet.App. 390, 393 (1994).  Finally, we note that 
Dr. Gardner's opinion relates that it was obvious that the 
veteran was suffering from the early manifestations of 
multiple sclerosis beginning in 1963.  Dr. Gardner conceded 
that, as a non-specialist, he was unable to make the 
diagnosis.  He pointed out, however, that multiple sclerosis 
is a difficult disease to diagnose, and that it is the rule, 
rather than the exception, that most patients experience 
vague symptoms for many years before a definitive diagnosis 
is made.  The Board has accorded this opinion considerable 
weight, in light of the fact that Dr. Gardner  treated the 
veteran over a 22-year period, and was familiar with the 
physical complaints described by the veteran, particularly 
during the critical period at issue here.  

Therefore, in view of the foregoing, we conclude that the 
evidence of record, although not preponderating in support of 
the claim, at least raises an issue of a reasonable doubt, 
the benefit of which should be resolved in the appellant's 
favor.  Granting the appellant the benefit of the doubt, the 
Board concludes that it is at least as likely as not in this 
case that the veteran's multiple sclerosis was manifested to 
a compensable degree within seven years of his separation 
from service.  Therefore, upon de novo review by the Board, 
service connection for the purpose of accrued benefits is 
warranted under the reasonable doubt doctrine.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.  It will be the 
responsibility of the RO to determine the appropriate 
evaluation to be assigned for accrued benefits purposes.  


B.  Cause of Death

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  As outlined above, to be well grounded, 
there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  See Elkins, Caluza, supra.  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die).  Carbino v. Gober, 10 Vet.App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  Nevertheless, the last two requirements must be 
supported by the evidence of record in order to well ground 
the claim.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

As concluded above, service connection for multiple sclerosis 
has been established, upon exercise of the doctrine of 
reasonable doubt.  The veteran's death certificate indicates 
that he died of respiratory failure due to multiple 
sclerosis.  For the same reasons articulated above with 
respect to the appellant's claim for disability compensation 
as accrued benefits, the Board finds that the evidence is in 
approximate balance as to her claim for DIC.  Hence, we 
conclude that the evidence of record establishes that a 
service-connected disability (the multiple sclerosis) caused 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is warranted.  


ORDER

Service connection for multiple sclerosis, for the purpose of 
accrued benefits, is granted.  

Service connection for the cause of the veteran's death is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

